ICJ_004_ReparationUN_UNGA_NA_1948-12-11_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

REPARATION DES DOMMAGES
SUBIS AU SERVICE
DES NATIONS UNIES

ORDONNANCE DU 11 DECEMBRE 1948

1948

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

RÉPARATION FOR INJURIES
SUFFERED IN THE SERVICE
OF THE UNITED NATIONS

ORDER OF DECEMBER 11th, 1948
La présente ordonnance doit être citée comme suit :

« Réparation des dommages subis au service des Nations Umies,
Ordonnance du 11 décembre 1948 :

C. I. J. Recueil 1948, p. 121.»

This Order should be cited as follows :

“Reparation for injuries suffered in the service of the United Nations,
Order of December 11th, 1948 :

I.C. J. Reports 1948, p. 121.”

 

N° de vente: 12
Sales number

 

 

 
121

INTERNATIONAL COURT OF JUSTICE

1g45.
= | December 11th
YEAR 1948. General List:
No. 4.

Order made on December 17th, 1948.

REQUEST FOR AN ADVISORY OPINION
ON REPARATION FOR INJURIES SUFFERED
IN THE SERVICE OF THE UNITED NATIONS.

The International Court of Justice,
Having regard to Articles 48 and 66 of the Statute,
And to Article 37 of the Rules of Court,

Whereas, on the 3rd December, 1948, the Gencral Assembly of
the United Nations adopted a Resolution by the terms of which
it requested the Court for an advisory opinion on the following
questions :

“T. In the event of an agent of the United Nations in the
performance of his duties suffering injury in circumstances
mvolving the responsibility of a State, has the United Nations,
as an Organization, the capacity to bring an international
claim against the responsible de jure or de facto government
with a view to obtaining the reparation due in respect of the
damage caused (a) to the United Nations, (5) to the victim
or to persons entitled through him ?

II. In the event of an affirmative reply on point I (8),
how is action by the United Nations to be reconciled with
such rights as may be possessed by the State of which the
victim is a national ?”

Whereas a certified true copy of the English and French texts
of the Resolution of the General Assembly of the United Nations
was transmitted to the Court by means of a letter dated the
4th December, 1948, signed by the Secretary-General of the
United Nations ;

Whereas, on the roth December, 1948, the Registrar, in pur-
suance of paragraph 1 of Article 66 of the Statute, gave notice of
the request for an advisory opinion to all States entitled to appear
before the Court ;

4
UNITED NATIONS (REPARATION FOR INJURIES SUFFERED) 122

I. decides to notify all States entitled to appear before the
Court that the Court is prepared to receive written statements
concerning the questions submitted to its consideration, and to
hear oral statements relating to those questions ;

2. appoints Monday, the r4th February, 1949, as the date of
expiry of the time-limit within which the aforesaid States may file
written statements ;

3. appoints Monday, the 7th March, 1949, as the date of the
opening of the public sittings for the hearing of oral statements.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this eleventh day of Decem-
ber, nineteen hundred and forty-eight.

(Signed) J. G. GUERRERO,
President.

(Signed) E. HAMBRO,
Registrar.
